DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment submitted August 27, 2021 and RCE dated September 07, 021.    Claims 1-11,21-23,36-41 are pending.   Claims 12-20,24-35 were cancelled.

Allowable Subject Matter
Claims 1-11,21-23,36-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s Amendment submitted August 27, 2021 and convincing remarks thereof have overcome the rejections in the last office actions.  The references of record including Tauzin (2007/0212852), Takizawa (2010/0090303), Konishi (2015/0303097), Morita (2007/0161199), Endo (2009/0258475), Fonstad (6,455,398) , etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method of forming a SOI structure, or fairly make a prima facie obvious case of the claimed method of forming the SOI structure, in combination with other claimed limitations, such as recited in base claim 1, the inclusion of preparing a dummy substrate for a dummy wafer; forming an impurity competing layer on the dummy substrate; forming a hydrogen-rich region within the dummy substrate; forming an insulation layer over a support substrate; bonding a front side of the dummy wafer to the insulation layer, the hydrogen-rich region disposed between the impurity competing layer and the insulation layer, wherein outermost sidewalls of the insulation layer are spaced by a width that is less than a distance between outermost sidewalls of the impurity competing layer; performing an annealing process that the impurity competing layer absorbs metal from an upper portion of the dummy substrate; and removing a portion of the dummy substrate including the impurity competing layer and leaving a remaining portion of the dummy substrate as a device layer on the insulation layer; wherein the removal of the portion of the dummy substrate comprises a first etching step stopping on the impurity competing layer, a second etching step removing the impurity competing layer and stopping on the device layer, and a third etching step performed to the device layer with an etching rate smaller than an etching rate of the second etching step; wherein a first etchant for the first etching step has an etching rate ratio of the 
As recited in base claim 21, the inclusion of preparing a dummy substrate for a dummy wafer; forming an impurity competing layer on the dummy substrate; forming an insulation layer over a support substrate; bonding a front side of the dummy wafer to the insulation layer; performing an annealing process that the impurity competing layer absorbs metal from an upper portion of the dummy substrate; and removing the impurity competing layer and a portion of the dummy substrate, leaving a device layer from the dummy substrate on the insulation layer; wherein the removal of the dummy substrate comprises a first etching step stopping on the impurity competing layer, a second etching step removing the impurity competing layer and stopping on the device layer, and a third etching step performed to the device layer with an etching rate smaller than an etching rate of the second etching step; wherein a first etchant for the first etching step has an etching rate ratio of the dummy substrate to the impurity competing layer greater than 100, and wherein a second etchant for the second etching step has an etching rate ratio of the impurity competing layer to the dummy substrate at least greater than 7; and
As recited in base claim 37, the inclusion of preparing a dummy substrate for a dummy wafer; forming an impurity competing layer on the dummy substrate through an uninsulated front side of the dummy wafer using a carbon implantation process; forming an insulation layer surrounding a support substrate; bonding the dummy wafer to the insulation layer, wherein the uninsulated front side of the dummy wafer is contacting one side of the insulating layer, and wherein a maximum width between outermost sidewalls of the support substrate is less than a maximum width between outermost sidewalls of the dummy substrate; performing an annealing process that the impurity competing layer absorbs metal from an upper portion of the dummy substrate while nitrogen gas flows over the metal-free SOI wafer at a fixed rate; and removing the impurity competing layer and a portion of the dummy substrate, leaving a device layer from the dummy substrate on the insulation layer; wherein the removal of the portion of the dummy substrate comprises a first etching step stopping on the impurity competing layer, a second etching step removing the impurity competing layer and stopping on the device layer, and a third etching step performed to the device layer, wherein an etching rate of the second etching step is 
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822